Citation Nr: 1818330	
Decision Date: 03/27/18    Archive Date: 04/04/18

DOCKET NO.  14-24 566A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for a left shoulder disorder.

3. Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Richard Frankel, Attorney


ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to August 1968.  His awards include the Purple Heart.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2012 and and January 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

In his October 2014 VA Form 9 Substantive Appeal, the Veteran requested to appear at a travel board hearing before a member of the Board.  In January 2016 2017, however, the appellant withdrew his claim.  Thus, the Board also considers the hearing request withdrawn at this time.  See 38 C.F.R. § 20.704(e).


FINDINGS OF FACTS

1.  In January 2016 correspondence, the Veteran stated, through his representative, that he wished to withdraw his claim for entitlement to service connection for a cervical spine disorder.

2.  In January 2016 correspondence, the Veteran stated, through his representative, that he wished to withdraw his claim for entitlement to service connection for a left shoulder disorder.

3.  In January 2016 correspondence, the Veteran stated, through his representative, that he wished to withdraw his claim for entitlement to service connection for a bilateral hearing loss.






CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the Veteran with respect to the issue of entitlement to service connection for a cervical spine disorder have been met.  38 U.S.C. § 7105(b)(2) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

2.  The criteria for withdrawal of a Substantive Appeal by the Veteran with respect to the issue of entitlement to service connection for a left shoulder disorder have been met.  38 U.S.C. § 7105(b)(2) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

3.  The criteria for withdrawal of a Substantive Appeal by the Veteran with respect to the issue of entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C. § 7105(b)(2) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In January 2016 written correspondence, the Veteran, through his representative, stated that he wanted to withdraw his appeal for entitlement to service connection for a cervical spine disorder, for a left shoulder disorder, and for bilateral hearing loss.  

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2017).  The withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate. 

As a result of the Veteran's withdrawal of the appeal for entitlement to service connection for a cervical spine disorder, for a left shoulder disorder, and for bilateral hearing loss, there remain no allegations of errors of fact or law for appellate consideration with respect to these issues, and they must be dismissed. 

ORDER

The appeal as to a claim for entitlement for service connection for a cervical spine disorder is dismissed.

The appeal as to a claim for entitlement for service connection for left shoulder disorder  is dismissed.

The appeal as to a claim for entitlement for service connection for bilateral hearing loss is dismissed.





____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


